Benjamin A. Russell, Esq. Village Attorney, Central Square
You have asked whether a conflict of interest arises when the spouse of the village justice serves as a member of the village board of trustees.
This question involves judicial ethics. A panel has been established to entertain inquiries from judges and render advisory opinions relating to judicial conduct and ethics. The affected judge may write to the panel by addressing an inquiry to:
  Panel on Advisory Opinions for Judges c/o William A. Bulman, Esq. Office of Court Administration 270 Broadway New York, New York 10007.
Secondly, you ask whether a conflict of interest arises when the assistant fire chief of a volunteer fire company of a village serves as a member of the village's board of trustees.
Section 10-1012 of the Village Law provides that "[a] person shall not hold the office of village mayor or village trustee and the office of chief or assistant of a village fire department at the same time".
We conclude that a person may not simultaneously serve as a village trustee and as the chief or assistant chief of a village fire department.